Citation Nr: 0111777	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  94-26 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.O.



ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
February 1942 to May 1946 and was the recipient of a Purple 
Heart.  The appellant is the veteran's widow.  The veteran 
and the appellant were married in December 1951.  


This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO) which denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  

In October 1999, the appellant and the veteran's son 
testified at a hearing before the undersigned Board Member at 
the RO.  Unfortunately, the audio tape from that hearing was 
lost and a transcript of the hearing could not be made.  The 
appellant was notified of the loss by letter dated in March 
2000, and was offered the opportunity to attend another 
hearing.  The veteran's hearing was rescheduled, and she and 
her son again testified before the undersigned in June 2000.

Additional issue

In a brief submitted in March 2001, the appellant's 
representative raised for the first time the issue of 
eligibility for dependency and indemnity compensation under 
38 U.S.C.A. § 1318(b)(1).  The matter of "hypothetical" 
entitlement to a 100 percent disability rating under 
38 U.S.C.A. § 1318 is an issue which is separate and distinct 
from the claim under 38 U.S.C.A. § 1310 which is currently on 
appeal.  To the extent that the March 2001 brief constitutes 
a claim under 38 U.S.C.A. § 1318, it is referred to the RO 
for appropriate consideration.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board is without jurisdiction to 
consider issues not yet adjudicated by the RO].  The Board 
wishes to make it clear that it intimates no conclusion as to 
the outcome of any claim for dependency and indemnity 
compensation brought by the appellant under 38 U.S.C.A. 
§ 1318. 


FINDINGS OF FACT

1.  The veteran died in August 1992 at the age of 75.  The 
immediate cause of death was identified as severe 
biventricular congestive heart failure due to end-stage 
idiopathic cardiomyopathy.  Significant conditions 
contributing to death were identified as hypertension and an 
old cerebrovascular accident.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot would to the right 
arm with compound comminuted fracture and impairment of 
muscle groups VII and VIII, evaluated as 40 percent 
disabling; residuals of a gunshot wound to the right arm with 
incomplete paralysis of the right radial nerve with marked 
limitation of motion of fingers, wrist, and complete loss of 
supination and pronation of forearm, evaluated as 50 percent 
disabling; and residuals of a gunshot wound, penetrating 
wound, to the left cheek with residual metallic foreign body, 
evaluated as 10 percent disabling.  

3.  The preponderance of the evidence does not demonstrate 
that a heart condition was incurred in or aggravated by the 
veteran's military service. 

4.  The preponderance of the evidence does not demonstrate 
that the veteran's service-connected residuals of gunshot 
wounds were a principal or contributory cause of his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She essentially 
contends that the veteran's idiopathic cardiomyopathy, which 
contributed to his death, was secondary to his service-
connected residuals of gunshot wounds, or alternatively was 
directly incurred during or aggravated by service.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  When a veteran served 90 days or more during a 
period of war, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, service connection may be 
granted for disease, which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d); 
see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may also be granted for disability that is 
due to service-connected disease or injury.  38 C.F.R. § 
3.310 (2000); see Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2000); see Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306 (2000).  Temporary 
or intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service- 
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

Factual Background

In February 1942, the veteran underwent an entrance 
examination, which revealed a normal cardiovascular system 
and indicated no abnormalities in his lungs.  Service medical 
records indicate that in April 1945 the veteran was wounded 
in combat, incurring gunshot wounds to his right arm and left 
cheek.  He was treated for his wounds at various military 
facilities.  There is no reference to cardiovascular disease 
the veteran's service medical records.   

In July 1946 the veteran was granted service connection for 
incomplete paralysis of the radial nerve in his right arm, 
which was assigned a 50 percent evaluation.  

The veteran was afforded a VA examination in June 1948.  
Physical examination revealed normal cardiovascular and 
respiratory systems.  The veteran was diagnosed with 
residuals of a shell fragment wound to the left cheek and 
right forearm, with scars and partial paralysis of the right 
radial nerve with associated limitation of motion of the 
right forearm and wrist.  In an RO rating decision dated 
November 1948, the veteran was granted service connection for 
residuals of a gunshot wound to the right arm with impairment 
of Muscle Groups VII and VIII and residuals of a gunshot 
wound penetrating the left cheek.  

Starting in September 1966, the veteran was observed and 
monitored for cardiomegaly as evidenced by elongation of the 
aorta.  

"Cardiomegaly is hypertrophy of the heart; hypertrophy is 
"the enlargement or overgrowth of an organ or part due to an 
increase in size of its constituent cells", Dorland's 
[Illustrated Medical Dictionary (28th ed. 1994] at 268, 
802."  Drosky v. Brown, 10 Vet. App. 251, 252 (1997). 

In August 1992 the veteran died of severe biventricular 
congestive heart failure due to end-stage idiopathic 
cardiomyopathy.  The interval between onset and death was six 
years.  It was further documented that other significant 
conditions, which contributed to his death but were unrelated 
to the cause of death, were hypertension and an old 
cerebrovascular accident.  

At the time of the veteran's death, service connection was in 
effect for residuals of a gunshot would to the right arm with 
compound comminuted fracture and impairment of muscle groups 
VII and VIII, evaluated as 40 percent disabling; residuals of 
a gunshot wound to the right arm with incomplete paralysis of 
the right radial nerve with marked limitation of motion of 
fingers, wrist, and complete loss of supination and pronation 
of forearm, evaluated as 50 percent disabling; and residuals 
of a gunshot wound, penetrating wound, to the left cheek with 
residual metallic foreign body, evaluated as 10 percent 
disabling.

The appellant filed a claim for service connection for the 
cause of the veteran's death in September 1992, which the RO 
denied in November 1992.  

In January 1993 the appellant submitted the statement of Dr. 
M.L.C.  Dr. M.L.C. indicated the veteran had been under his 
care for dilated cardiomyopathy since 1986.  Dr. M.L.C. 
opined that the veteran's cardiomyopathy was present for many 
years before it was clinically evident.  He further opined 
that the veteran's service-connected paralysis of the radial 
nerve in the right arm made it much more difficult for the 
veteran to engage in normal activities, which caused stress 
that aggravated the progression of his cardiac illness and 
made him more symptomatic than he would have otherwise been.  

The appellant filed a Notice of Disagreement in November 1993 
in which she indicated a belief that her husband's service-
connected disabilities weakened him through "excessive 
exertion and overcompensation."  She reported that the 
veteran had suffered from shortness of breath since she met 
and married him in 1951.  She indicated that his condition 
got progressively worse over the years.  She alleged that the 
service medical records indicated that he had complained of 
chest pains in service.  

In October 1994, the appellant was afforded a hearing before 
a local RO hearing officer during which she indicated the 
veteran had continuously complained of shortness of breath 
since their meeting in 1951.  She further indicated that he 
did not see a doctor until the 1960's because he did not like 
to complain.  According to her testimony, the veteran was 
first seen by a cardiologist in 1986.  At the time of the 
hearing, the appellant submitted the written statement of the 
veteran's.  In his statement, the veteran's son reported that 
the veteran mentioned that his combat experiences had an 
adverse effect on his heart and created his shortness of 
breath.  

In September 1997, the RO received a statement from the 
veteran's brother, which indicated that the veteran told him 
that he was often "short-winded" and that since his wrist 
had been shattered by shrapnel he could no longer do any 
heavy lifting.  

Dr. M.L.C. submitted another statement in November 1999, in 
which he opined that the veteran's cardiomyopathy was present 
during military service and that his condition was 
exacerbated by the stress of combat and his gunshot wounds.  
Dr. M.L.C. further opined that had the veteran been 
thoroughly tested before induction, his cardiomyopathy would 
have been evident at that time.  Dr. M.L.C.'s opinion noted 
that any exertion by the veteran would have been greater than 
normal because of his service-connected injuries.  Dr. M.L.C. 
did not indicate that he reviewed the veteran's claims file 
but instead that his conclusions were based upon the 
symptomatic history reported by the veteran's family.  

In June 2000 the appellant and her son testified at a 
personal hearing before the undersigned Board member. In 
essence, they indicated the veteran did not seek treatment 
for his cardiovascular condition before the 1960s because he 
did not like to complain.  

In October 2000, the Board requested the opinion of an 
independent medical expert (IME).  See 38 U.S.C.A. § 7109; 38 
C.F.R. § 20.901(d).  In November 2000, after review of the 
veteran's claims file, the IME, B.J.H., MD. of the Center for 
Heart failure Therapy of the Emory University Hospital, 
furnished the Board with a medical  opinion.  

The IME in essence opined that there was no evidence that the 
veteran's service connected disabilities were causally 
related to or aggravated the progression of the veteran's 
cardiomyopathy.  According to her report there was also no 
evidence that the veteran's cardiomyopathy existed during 
service.  Finally, the IME indicated that it was "highly 
unlikely" that the veteran would have survived for more than 
forty years with significant cardiomyopathy.  

The appellant and her representative were furnished a copy of 
the IME's report and afforded 60 days in which to respond or 
submit additional evidence.  In March 2001, a brief was 
submitted in support of the appellant's claim which relied 
upon all previous evidence of record, including statements 
made by the appellant and her son at the hearing before the 
Travel Board.  


Analysis

Initial matters - duty to assist/standard of review

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue presently on appeal.  
There is sufficient evidence of record with which the Board 
may make an informed decision.  

The Board observes that the appellant has been informed of 
the types of evidence that could be submitted by her in 
support of her claim.  She has presented oral testimony in 
hearings before a local hearing officer and the undersigned 
Board member.  Additionally, she has submitted both lay and 
medical evidence in support of her claim.  Therefore, the 
Board finds that the appellant has been accorded ample 
opportunity to present evidence and argument in support of 
this claim.  

When the Board considers evidence that has not been addressed 
by the RO, it must consider whether the appellant has been 
prejudiced thereby.  The appellant did submit a letter from 
the veteran's brother and clinical records from various 
private physicians and radiologists after her Travel Board 
hearing.  However, by VA Form 21-4138, dated June 26, 2000, 
the appellant waived initial consideration of that evidence 
by the RO.  Accordingly, the Board finds that initial 
consideration of such evidence, which has not been considered 
by the RO, does not prejudice the appellant.  See 38 U.S.C.A. 
§§ 7104, 7105, 7105A (West 1991); 38 C.F.R. §§ 20.800; 
20.1304 (2000); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board may obtain an advisory medical opinion from one or 
more independent medical experts when, in its opinion, an 
additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal.  See VCAA 
§ 3(a) (to be codified at 38 U.S.C.A. § 5103A); 38 U.S.C.A. § 
7109 (West 1991); 38 C.F.R. § 20.901(d) (2000).  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  As indicated above, the Board, in October 
2000, sought the opinion of an independent medical expert, 
which has been obtained and added to the record for 
consideration.  The Board believes that the record now 
contains sufficient medical evidence in the form of the 
veteran's service and private medical records and the 
opinions of Dr. M.L.C. and the IME.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion

The appellant has made two distinct contentions.  She 
contends that the veteran's heard disease initially occurred 
during service or preexisted service and was aggravated by 
service.  She also contends that the veteran's service-
connected disabilities were instrumental in causing or 
hastening his death.   In essence, she seeks service 
connection on both a direct basis and a secondary.  The Board 
will address each of these contentions in turn.

(i) Incurrence of cardiomyopathy in service

The appellant alleges that the veteran's cardiomyopathy 
incurred in service.  According to her, the veteran suffered 
from shortness of breath and chest pains at least since their 
marriage in 1951, although she indicated a belief that the 
problem existed long before then.  In support of her 
contention she directed the Board's attention to service 
medical records dated in November 1943, which she alleges 
evidences complaints of chest pain in service.  She also 
cites service medical records dated April 1945, which reveal 
constant monitoring of the veteran's temperature, pulse, and 
respiration.  

After carefully reviewing the veteran's service medical 
records, the Board finds no evidence of any complaints of or 
treatment for shortness of breath or chest pains in service.  
The record dated in November 1943 that the appellant contends 
demonstrate complaints of chest pain specifically note "no 
nausea, stiff neck or chest pain" while the veteran received 
treatment for an upper respiratory infection.  Additionally, 
although the veteran's pulse, temperature, and respiration 
were monitored constantly in April 1945, such was as a part 
of routine care after he was admitted to the hospital for 
treatment of his gunshot wounds.  There is no reference in 
the veteran's medical records to cardiovascular disease. 

In addition, and significantly in the opinion of the Board, 
VA examination conducted in June 1948, a little over two 
years after the veteran left military service, revealed 
normal cardiovascular and respiratory systems.  In fact, the 
competent medical evidence of record indicates the veteran 
did not complain of or receive treatment for chest pains or 
shortness of breath until at least 1969, almost 23 years 
after his discharge from the United States Army.  

To the extent that the appellant herself is attempting to 
indicate that cardiovascular disease existed during service, 
it is now well-established that the appellant, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and her 
opinion is entitled to no weight.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

However, the appellant has provided, and the Board has 
carefully considered, statements of Dr. M.L.C. to the effect 
that cardiovascular disease may have existed during the 
veteran's period of active military service. 

In pertinent part, Dr. M.L.C.'s November 1999 letter in 
essence indicates that the veteran had dilated cardiomyopathy 
which was present during his time in military, may even have 
predated his military service, and was exacerbated by the 
veteran's grueling experiences in combat. 

The Board observes that "cardiomyopathy [is a ] general term 
designating primary myocardial disease, often of obscure or 
unknown etiology, Dorland's [Illustrated Medical Dictionary 
(27th Ed. 1988)] at 274."  See Lathan v. Brown, 7 Vet. App. 
359, 362 (1995). 

Although the statements provided by Dr. M.L.C. indicated that 
the veteran's cardiomyopathy existed during his World war II 
service, his conclusion was based upon a history reported by 
the veteran's family.  There is no evidence that Dr. M.L.C. 
ever reviewed the veteran's service medical records or the 
appellant's claims file.  "[E]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . ."  See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

In particular, the Board notes that Dr. M.L.C. did not 
explain how cardiomyopathy could have existed during the 
veteran's World War II service when both his service medical 
records and immediate post service records are utterly 
negative with respect to references to cardiovascular 
disease.  Moreover, Dr. C. did not explain or comment on the 
veteran's death certificate, which indicated that the 
veteran's cardiomyopathy did not have its onset until 6 years 
before his death.  

On the other hand, the IME, after review of the claims file 
and the veteran's service medical records, found no evidence 
that the veteran's cardiomyopathy existed during his service.  
That conclusion appears to be consistent with the medical 
evidence of record, or more precisely the lack of medical 
reports pertaining to cardiovascular disease  for many years 
after service.  The Board finds particularly telling the 
IME's point that it would be highly unlikely that an 
individual would have survived for over 40 years with 
cardiomyopathy, as Dr. C. appears to indicate. 

In short, the Board finds that the evidence preponderates 
against the appellant's claim as to the matter of direct 
service connection for the cause of the veteran's death.  Dr. 
C.'s opinion, is rather conclusory in nature and is based on 
lay reports rather than on medical records, is, in the 
judgment of the Board, outweighed by the opinion of the IME 
which is consistent with the medical evidence or record; the 
medical evidence itself; and the death certificate. 

(ii) Aggravation of cardiomyopathy by service

The appellant contends that the veteran's heart condition was 
aggravated by his service.  In a statement dated November 
1999, Dr. M.L.C. opined that had the veteran been "tested 
thoroughly at the time of entry into the US Army, he very 
likely would have had evidence of cardiomyopathy at that 
point."  The veteran's brother indicated a belief that a 
"damaged heart and the hell of war may have contributed to 
[the veteran's] fate."  

For reasons indicated above, the lay statement of the 
veteran's brother as to medical matters is entitled to no 
weight of probative value.  See Espiritu, supra.

There is no medical evidence that the veteran had any 
cardiovascular condition at the time of entry into service.  
His February 1942 enlistment physical examination is 
pertinently normal.  There is similarly no indication of 
cardiovascular disease at any time during service.  
Furthermore, the IME opined that if, as it is alleged, the 
veteran's condition existed during service, it would mean he 
survived a significant cardiomyopathy for more than forty 
years, and in her opinion, such would be "highly unlikely".  
Again, the veteran's death certificate indicated an onset of 
cardiomyopathy just 6 years before his death, not before or 
during service, which was 50 years earlier.  

For the reasons stated above, the Board finds that the 
veteran did not have a pre-existing heart condition that was 
aggravated by his military service.


(iii) Cardiomyopathy as secondary to service-connected 
residuals of gunshot wounds

As discussed above the veteran's immediate cause of death was 
severe biventricular congestive heart failure due to end-
stage cardiomyopathy.  The appellant alleges that the 
veteran's cardiomyopathy was the result of exertion due to 
his service-connected residuals of gunshot wounds.  

More specifically, the appellant contends that the veteran 
overworked himself in an effort to compensate for the partial 
paralysis of his right arm.  The testimony of the appellant 
and her son at the Travel Board hearing was to the effect 
that the veteran ran the family farm almost single-handedly 
for years after service despite his severe service-connected 
disabilities physical disabilities.  The Board has no reason 
whatsoever to doubt that this is true.  As noted above, 
however, the appellant's family members are not competent to 
render an opinion to the effect that such overwork let or 
aggravated the veteran's heart disease.
  
However, in statements dated January 1993 and November 1999, 
Dr. M.L.C. opined that the veteran's condition was aggravated 
by his gunshot wounds.  He indicated that the veteran's 
service-connected injuries made it more difficult for the 
veteran to engage in normal activities and that the 
additional stress aggravated the normal progression of his 
cardiomyopathy.  No further detail was provided, and Dr. C. 
provided no reference to any of the veteran's medical records 
which would support his conclusion.  

On the other hand, after reviewing the veteran's service 
medical records and the appellant's claims file, the IME 
indicated that she found no evidence that the veteran's 
service-connected disabilities were causally related to or 
aggravated the progression of his cardiomyopathy.  

The competent and probative evidence of record indicates that 
the veteran died from severe biventricular congestive heart 
failure due to end-stage idiopathic cardiomyopathy.  There is 
no evidence to support the appellant's contention that the 
veteran's service-connected residuals of gunshot wounds 
caused his cardiomyopathy.  The service-connected wounds are 
not listed on the death certificate or anywhere else in his 
medical records.  

Although the Board has taken into consideration Dr. C.'s 
opinion, in the absence of any supporting medical evidence 
relatively little weight of probative value is placed upon 
it.  The Board believes that Dr. C's opinion is outweighed by 
the IME opinion to the contrary and by the utterly negative 
medical reports.  

Finally, the veteran's service-connected disabilities were 
musculoskeletal in nature and did not affect vital organs.  
Moreover, none of service-connected conditions was rated as 
100 percent disabling at the time of his death.  Debilitation 
accordingly cannot be assumed.  See 38 C.F.R. § 3.312(c) 
(2000).   

Therefore, for the reasons stated above, the Board finds that 
the veteran's service-connected residuals of gunshot wounds 
neither substantially or materially lead to nor materially 
accelerated his death.  The preponderance of the evidence is 
against the appellant's claim.  The benefit sought is denied.

The Board wishes to make it clear that the Board has the 
greatest respect for the veteran's service to his country.  
The Board fully appreciates the severity of the veteran's 
service-connected disabilities.  The decision above is based 
on the evidence of record, which for reasons discussed in 
detail above weighs against the claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Barry F. Bohan
	Member Board of Veterans' Appeals



 

